        Case 1:21-cv-00167-HBK Document 3 Filed 02/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9    DAVID ROBERTS,                                         1:21-cv-00167-HBK (PC)

10                          Plaintiff,
                                                             ORDER TO SUBMIT APPLICATION
11             v.                                            TO PROCEED IN FORMA PAUPERIS
                                                             OR PAY FILING FEE WITHIN 45 DAYS
12    WHITE, et al
13                          Defendant.
14

15            Plaintiff is a state prisoner proceeding pro se on his civil rights complaint filed pursuant to

16   42 U.S.C. § 1983 on February 11, 2021. (Doc. No. 1). Plaintiff did not accompany the filing of

17   his complaint with the $402.00 filing fee or an application to proceed in forma pauperis pursuant

18   to 28 U.S.C. § 1915.

19            Accordingly, it is now ORDERED:

20            Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

21   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

22   the $402.00 filing fee for this action. No requests for extension will be granted without a

23   showing of good cause. Failure to comply with this order will result in dismissal of this action.

24
     IT IS SO ORDERED.
25

26   Dated:         February 11, 2021
27                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
28
                                                         1
